OPINION — AG — (1) THE COUNTY ASSESSOR OF THIS STATE ARE UNDER A MANDATORY STATUTORY DUTY TO CONDUCT A SYSTEMATIC PROGRAM OF REVALUATION ON A CONTINUOUS BASIS OF ALL PROPERTY IN THE COUNTY AT LEASE ONCE EACH FIVE(5) YEARS. (2) WHILE A COUNTY ASSESSOR MAY CONSIDER AS ONE OF THE FACTORS IN DETERMINING THE VALUE OF PROPERTY FOR TAXATION, THE PRICE OF SUCH PROPERTY OR SIMILARILY SITUATED PROPERTY IN THE SAME LOCALE BROUGHT AT A FREE AND VOLUNTARY SALE, THE ASSESSOR IS NOT BY REASON OF THE COLLECTION OF SUCH INFORMATION RELIEVED OF HIS RESPONSIBILITY TO PHYSICALLY INSPECT THE REAL PROPERTY BEING VALUED OR REVALUED IN THE PROCESS OF PERFORMING HIS DUTY OF REVALUING ALL THE TAXABLE PROPERTY IN THE COUNTY PURSUANT TO THE SYSTEMATIC PROGRAM OF REVALUATION. CITE: 68 O.S. 1971 2481.1 [68-2481.1], 68 O.S. 1971 2481.2 [68-2481.2], 68 O.S. 1971 2481.6 [68-2481.6] [68-2481.6], 68 O.S. 1971 2476 [68-2476] (TAX COMMISSION) (JOHN F. PERCIVAL) 68 O.S. 2481.10 [68-2481.10] [68-2481.10]